Name: 96/93/EC: Commission Decision of 12 January 1996 authorizing Sweden to maintain its national measures as regards turkey rhinotracheitis in application of Article 14 (4) of Council Directive 90/539/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  trade policy;  health;  sources and branches of the law;  Europe
 Date Published: 1996-01-27

 Avis juridique important|31996D009396/93/EC: Commission Decision of 12 January 1996 authorizing Sweden to maintain its national measures as regards turkey rhinotracheitis in application of Article 14 (4) of Council Directive 90/539/EEC (Text with EEA relevance) Official Journal L 021 , 27/01/1996 P. 0072 - 0072COMMISSION DECISION of 12 January 1996 authorizing Sweden to maintain its national measures as regards turkey rhinotracheitis in application of Article 14 (4) of Council Directive 90/539/EEC (Text with EEA relevance) (96/93/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (1), as last amended by the Act of Accession of Austria, Sweden and Finland, and in particular Article 14 (4) thereof,Whereas Sweden considers that its territory is free from a number of animal diseases and has submitted an application for additional trade guarantees to the Commission; whereas the applications have been examined by the Commission; whereas a more detailed examination is necessary in the case of the application relating to turkey rhinotracheitis;Whereas it is necessary to extend the special measures which apply to trade in poultry and hatching eggs to Sweden while this examination is being carried out;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Sweden is authorized to maintain its national measures relating to turkey rhinotracheitis until 31 December 1996.Article 2 This Decision is addressed to the Member States.Done at Brussels, 12 January 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 303, 31. 10. 1990, p. 6.